PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/150,048
Filing Date: 2 Oct 2018
Appellant(s): Comer et al.



__________________
Allison N. Krepel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), and Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and in view of Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40). 
Supp discloses that engineered skin substitutes have been developed to address the medical need for wound coverage and tissue repair, and include acellular biomaterials and composite cultured skin analogs containing allogeneic or autologous cultured skin cell (abstract, for example); and that several skin substitutes that have been useful for replacement or reconstruction of one or both layers of the skin, facilitating wound healing in several different clinical settings (Table 1), including surgical wound and these skin substitutes can act as temporary wound covers or permanent skin replacements, depending on their design and composition (page 404, 2nd column, lines 19-22; and page 405, Table 1); wherein the engineered skin substitutes in Table 1 include Acellular; Cellular-allogeneic, and Cellular-autologous, and wherein the Cellular-allogeneic skin substitutes contain cultured human neonatal foreskin fibroblasts and keratinocytes or neonatal foreskin fibroblasts; and the Cellular-autologous skin substitutes contain cultured human autologous keratinocytes or autologous keratinocytes and fibroblasts from patient (self) (Table 1); and cultured skin st column, lines 3-5; and the last two paragraphs).  Further, Supp teaches that an exciting possibility for development of engineered skin substitutes involves the addition of genetically modified cells; and that the gene expression profile of keratinocytes can be altered by the transfer of recombinant genes, and the genetically modified cells have been shown to retain their ability to differentiate into a stratified epidermis; and genetic modification can be used to ectopically express cytokines not normally expressed in a particular cell type, to compensate for deficiencies of engineered skin compared to native skin; alternatively, skin substitutes can be genetically engineered to overexpress growth factors that aid in wound healing to enhance their therapeutic value for wound repair, for example, CSS (cultured skin substitutes) containing keratinocytes genetically modified to overexpress vascular endothelial growth factor (VEGF), showed enhanced vascularization and improved healing after grafting to athymic mice (page 409, 1st column, 3rd paragraph).  
Supp does not specifically teach a human skin substitute comprising keratinocytes genetically modified to express IL-12, and the use thereof for treating a skin surgical wound that is resulted from removal of a skin cancer.    
Nagai teaches the antitumor effect of locally secreted interleukin-12 (IL-12) on melanoma cells by introducing the IL-12 p35 andp40 cDNAs into mouse B16 melanoma cells, wherein the IL-12 gene-transfected cells showed marked retardation of tumor growth when implanted subcutaneously into syngeneic mice (abstract, for example).  Additionally, Nagai teaches that it was also demonstrated that B16BL6 murine melanoma cells admixed with allogeneic fibroblasts transfected with the IL-12 cDNA exhibited a significant delay in tumor growth (page 210, 2nd column, last line to page 212, 1st column, lines 1-3).  Further, Nagai teaches IL-12 assay to assay IL-12 levels of IL-12 gene transfected cells, which involves measuring the proliferation of PHA-stimulated lymphoblasts; and selection of the IL-12-producing clones expressing a desirable IL-12 level; and IL-12 ELISA assay was also performed to confirm the results (the paragraph bridging pages 207-208; and page 208, 2nd column, last paragraph).   
Lieschke teaches the expression of single chain IL-12 proteins from retroviral constructs in which the two IL-12 subunits were linked by a 6-15 amino acid polypeptide linker, with deletion of the 22 amino acid leader sequence of the trailing subunit, among which is the human IL-12.p40.L.p35 fusion protein comprises IL-12 p40, a Gly6Ser linker, and IL-12 p35 with the N-terminal deletion (abstract, and Figure 1A, for example).  Lieschke’s human IL-12.p40.L.p35 fusion protein is the same as the present SEQ ID NO:3.  Additionally, Lieschke teaches that the fusion protein was bioactive with an apparent specific activity comparable to recombinant human IL-12; and demonstrates that, in a preexisting CMS-5 tumor model, CMS-5 cells secreting either native or fusion protein forms of IL-12 prolonged survival and led to complete tumor regression (abstract, for example).
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a genetically engineered human skin substitute comprising keratinocytes that expresses IL-12 such as Lieschke’s IL-12 fusion protein IL-12.p40.L.p35, and forms stratified epidermis (squamous epithelium); and to use the skin substitute for a surgical wound in a patient having skin cancer such as melanoma after the cancer removal following the teachings of Supp, Nagai, and Lieschke, since the skin substitute is useful as a protecting barrier, and in facilitating wound healing (by Supp), and IL-12 secreted by the keratinocytes in the skin substitute is effective in inhibiting melanoma cancer cell growth (by Nagai).  The person of ordinary skill in the art would have been motivated to for wound healing, and for preventing any residual cancer cell growth and reducing metastasis, and reasonably would have expected success because Supp has exemplified/demonstrated the clinical applications of skin substitutes including for treating surgical wounds, and genetically engineered skin substitutes expressing growth factors or cytokines such as VEGF; Nagai has demonstrated the effectiveness of IL-12 in inhibiting melanoma cell growth; and Lieschke has demonstrated that the secreted IL-12.p40.L.p35 is bioactive and is effective in prolonging survival and causing tumor regression in vivo.  
With respect to “wherein the human skin substitute suppresses growth of cancer cells in the wound bed”, and “wherein the human skin substitute stimulates an immune response against residual cancer cells in the wound bed” at the end of claims 8 and 9, respectively, they represent the inherent properties of the method, which is also the same method as that of claim 1 (duplicate claims).  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40), as applied to claims 1-6, 8 and 9 above, and further in view of Comer et al. (US 6,974,697, 12/13/2005).
The teachings of Supp, Nagai, and Lieschke are reviewed above.  None of the references teaches the use of near diploid immortalized keratinocytes (NIKS) cells in human skin substitutes (claim 7).
Comer teaches in vitro cultured skin substitutes that have improved barrier function, which comprise genetic modification of keratinocytes (abstract, for example), wherein a variety of cell lines and sources that can differentiate into squamous epithelia can be used, including both primary and immortalized keratinocytes; and sources of cells include keratinocytes and dermal fibroblasts biopsied from humans and cavaderic donors, neonatal foreskins, and immortalized keratinocytes cell lines such as NIKS cells, as particularly preferred, which arose from the BC-1-Ep strain of human neonatal foreskin keratinocytes (column 15, lines 3-29 and 54-55).  Additionally, Comer teaches that a unique advantage of the NIKS cells is that they are a consistent source of genetically-uniform, pathogen-free human keratinocytes, and are useful for the application of genetic engineering and genomic gene expression approaches to provide skin equivalent cultures with properties more similar to human skin; that NIKS cells form fully stratified skin equivalents in culture, which is indistinguishable by all criteria tested thus far from organotypic cultures formed from primary human keratinocytes; and that unlike primary cells however, the immortalized NIKS cells will continue to proliferate in monolayer culture indefinitely, which provides an opportunity to genetically manipulate the cells and isolate new clones of cells with new useful properties (column 15, lines 29-52).  Further, Comer demonstrates the expression of exogenous human Klf4 in NIKS cells (columns 30-21, Example 2).  
Therefore, (with respect to claim 7) it would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a genetically engineered human skin substitute using NIKS cells that expresses IL-12 such as Lieschke’s IL-12 fusion protein IL-12.p40.L.p35 (by Lieschke), and to use the skin substitute for treating a patient having skin cancer such as melanoma, wherein the skin cancer has been removed following the teachings of Supp, Nagai, Lieschke, and Comer.  The person of ordinary skill in the art would have been motivated to for wound healing and cancer treatment (reducing metastasis), and for the unique advantage of the NIKS cells as taught by Comer; and reasonably would have expected success because it has been shown that NIKS cells form fully stratified skin substitutes indistinguishable from that formed from primary human keratinocytes; and that NIKS cells can be genetically manipulated to express the gene of interest (by Comer; see also Examples 2 and 4, for example).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2) Response to Argument
The central issue is whether the combined teachings of Supp, Nagai, and Lieschke, which teach the human skin substitutes and use thereof including for surgical wounds (Supp); the local use of the IL-12 secreting cells for treating skin cancer (Nagai); and the specific IL-12 (Lieschke) as presently claimed, render the present invention obvious; and whether the four supporting references cited by Appellant, which teach native skin allograft (directly from a donor) are relevant to the claimed human skin substitutes (by culture), which also encompass both allogeneic and autologous skin substitutes.  
Note, the new references are cited in the following discussion, to further explain the background of the art, and to address Appellant's arguments; and they are not for sustaining any new ground of rejection.
On pages 4-5 of the Brief, Appellant argues that none of the references cited, even in combination, suggest the use of a skin substitute for the treatment of a resected skin cancer wound bed, let alone the use of a skin substitute that expresses IL-12 for the treatment of a resected skin cancer wound bed; that the Office appears to take the position that all wounds are similar, and the use of skin substitutes to treat one type of wound can be readily extrapolated to other types of wounds, which is simply not the case; and that while Supp teaches “engineered human skin substitutes useful for replacement or reconstruction of one or both layers of the skin, facilitating wound healing in different clinical settings, these skin substitutes lack one or more structural features of the claimed skin substitute and provide no motivation for using a skin substitute to treat a resected skin cancer wound bed; that not one in Table 1 of Supp has an indication/use listed that includes treatment of a resected skin cancer wound bed.  Appellant further argues that those of skill in the art at the time of filing expressed skepticism at the use of a skin substitute for treatment of a resected skin cancer wound bed, for instance, Reviewer #2 (for grant review) (as detailed in the Comer declaration) expresses skepticism at the idea of using a skin substitute in the treatment of a cancer resection wound bed, who is a person of skill in the art that was asked to review a grant proposal underlying the present application, and says: “It is difficult to envision how the transfected keratinocytes or skin tissue will be able to survive in the resected area without adequate nutrient and oxygen supply”; “The concept of engineered therapeutic tissue constructs is exciting. However, there are many challenges in the use of such a construct, especially in disseminated cancers such as melanoma”; and “the utility of this construct in treating skin cancer by transplantation after tumor resection is questioned. Based on lack of clinical utility for treating malignant disease and other issues with keratinocytes discussed above, enthusiasm for the proposal is significantly dampened”; that Dr. Allen Comer also states “there was a high level of skepticism in the field at the time of filing that human skin substitutes engineered to secrete IL-12 could be used to treat a wound bed following resection of a primary skin cancer tumor, let alone sustain promotion of antitumor responses at a site from which a tumor has been removed”; and that hence, the cited art does not disclose the use of a skin substitute to treat a resected skin cancer wound bed, and those of skill in the art expressed skepticism about the approach itself, and the efficacy of such an endeavor; as a result, the Office has not established a prima facie case of obviousness because the cited art fails to teach or suggest each and every element of claim 1.
Appellant's arguments have been fully considered but are not deemed persuasive for the following reasons: first, if any of the references cited had suggested the use of a skin substitute that expresses IL-12 for the treatment of a resected skin cancer wound bed, the claims would have been rejected under 35 U.S.C. 102 (anticipation).  Additionally, the Office never took the position that all wounds are similar, and the use of skin substitutes to treat one type of wound can be readily extrapolated to other types of wounds; and it is the cited prior art (Supp) that expressly teaches and demonstrates (by reference) that engineered human skin substitutes such as OrCel can be used for surgical wounds and promote healing and reduced scarring.  Further, Appellant's arguments are against the references individually (only Supp is mentioned), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of Supp, Nagai, and Lieschke (and Comer), which render the claimed invention obvious: 1) Supp teaches the human skin substitute as claimed minus expressing IL-12; the skin substitute can be used for surgical wounds; which keratinocytes can be genetically modified by the transfer of recombinant genes for expressing exogenous proteins such as cytokines and growth factors, for example, CSS (cultured skin substitutes) containing keratinocytes genetically modified to express VEGF (a cytokine); 2) Nagai teaches the antitumor effect of locally secreted IL-12 on melanoma cells by introducing the IL-12 cDNAs into melanoma cells, or by admixing melanoma cells with fibroblasts transfected with the IL-12 cDNA; and the methods of assaying the IL-12 level and activity (proliferation of PHA-stimulated lymphoblasts) and selecting of the IL-12-producing clones expressing a desirable IL-12 level; 3) Lieschke teaches the human IL-12.p40.L.p35 fusion protein, which is the same as the present SEQ ID NO:3 and is bioactive; and demonstrates that CMS-5 cells secreting either native or fusion protein forms of IL-12 prolonged survival and led to complete tumor regression in a preexisting CMS-5 tumor model; and 4) Comer teaches the use of NIKS cells for making cultured human skin substitutes as a preferred source due to a unique advantage of being a consistent source of genetically-uniform, pathogen-free human keratinocytes, and are useful for the application of genetic engineering and genomic gene expression approaches to provide skin equivalent cultures with properties more similar to human skin; and demonstrates the expression of exogenous human Klf4 in NIKS cells.  Therefore, it would have been obvious to one skilled in the art to make a cultured human skin substitute comprising keratinocytes such as NIKS cells that expresses the IL-12 fusion protein IL-12.p40.L.p35, and to use the skin substitute for a surgical wound in a patient having skin cancer such as melanoma after the skin cancer removal following the teachings of Supp, Nagai, Lieschke, and Comer, because after the surgical removal of a skin cancer, two concerns become prominent: wound healing, and residual cancer cells as no one can be sure, at cellular level, that surgical removal of a skin cancer, melanoma, for example, would have removed every cancer cell, and no residual cancer cells left behind.  Given that the human skin substitutes can be used for surgical wounds to promote wound healing, and can be genetically modified to express exogeneous cytokines as demonstrated by the prior art; and that local IL-12 secretion by cells transfected with the IL-12 cDNA is effective in inhibiting skin cancer growth as demonstrated by the prior art, making and using such a skin substitute as taught by the combined teachings of the prior art references after a skin cancer resection becomes instantly obvious and makes perfect sense as this one approach would potentially benefit both wound healing and inhibiting cancer growth.  With respect to Dr. Allen Comer’s declaration and the grant Reviewers’ comments are largely opinions only, and provide no additional factual evidence supporting non-obviousness argument.  While expert’s scientific opinions, they are not based on the standards of patentability.  The grant reviewers’ opinions are based on the standards for approving research funding, which are completely different from that for patentability; and efficacy is not a requirement for prior art enablement or patentability, for example.  Therefore, the grant reviewer’s opinion or skepticism about the approach itself, and the efficacy of such an endeavor is not so relevant here, and does not represent “a high level of skepticism in the field at the time of filing”, especially in view of what had been demonstrated in the art at the time the invention was filed.  Such opinions and skepticism are without additional factual support, therefore, they carry no significant weight in overcoming the rejections, as arguments of counsel cannot take the place of factually supported objective evidence.
Note, Dr. Comer is one of the inventors of the present application, thus, has the interest in the outcome of the case; and it seems Dr. Comer’s grant application was granted (according to Appellant argument below).  
On pages 5-7 of the Brief, Appellant argues that none of the references cited, even in combination, suggest the use of a skin substitute that expresses IL-12 for the treatment of a resected skin cancer wound bed, and neither Nagai nor Lieschke disclose a treatment for a resected skin cancer wound bed, rather, both rely on intra-tumor administration of IL-12, and propose treatments that would take place before resection; and that claim 1, in contrast, is directed to treating a wound bed after resection; the methods of Nagai and Lieschke become inoperable after a resection because intra-tumor administration of IL-12 is no longer possible; the Office, however, appears to have taken the position that administration of IL-12 via a skin substitute would be similar to the intra-tumor administration of IL-12 disclosed by Nagai and Lieschke, but has not cited art for this proposition; that none of the references cited, even in combination, suggest that IL-12 produced by engineered keratinocytes would disseminate through the engineered keratinocyte cells, through the dermal layer of the skin construct, and into the wound bed.  Appellant further argues that Dr. Lokuta explains: “The skin equivalents used in the present invention comprise a dermal equivalent which supports a stratified squamous epithelium comprising keratinocytes engineered to express exogenous IL-12; … and a "skin equivalent" looks and acts like three-dimensional skin tissue. When applied to a wound, the cells expressing the IL-12 are therefore separated from the wound bed by the dermal equivalent and the IL-12 must be secreted and then diffuse across the dermal equivalent to the wound bed”; that Dr. Comer also stated that “There was a question of whether IL-12 secreted from an engineered human skin substitute would diffuse out of the skin substitute in effective amounts”; that both grant Reviewer #1 and Reviewer #2 expressed skepticism that IL-12 would diffuse through the dermal layer; that none of the cited references, even combined, disclose the use of a skin substitute for the treatment of a wound bed after skin cancer resection, as Supp does not teach skin substitutes for the treatment of a wound bed after skin cancer resection, and both Nagai and Lieschke are inoperable after tumor resection; and that none of the cited references, even combined, disclose a skin substitute that expresses IL-12, as Supp suggests the possibility that skin substitutes can be engineered to express exogenous proteins, but never identifies IL-12 as a potential candidate; and Nagai and Lieschke do not mention skin substitutes at all.
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons discussed above.  Once again, Appellant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The present rejections are obviousness rejections under 35 U.S.C. 103, and unlike a rejection under 35 U.S.C. 102 (anticipation), in which a prior reference must explicitly or inherently discloses every limitation recited in the claims, under 35 U.S.C. 103, “[P]rior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls.  The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts” (MPEP 2141, III.).  In the instant case, the examiner has explained in detail why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art (see above 1) Supp; 2) Nagai; 3) Lieschke; and 4) Comer, for example).  The issue is not whether the exact teachings (using IL-12 gene transfected cells secreting IL-12 to inhibit tumor growth in a tumor) by Nagai and Lieschke can be applied after tumor resection, rather, it is that one of ordinary skill in the art would understand, from the teachings and demonstrations of Nagai and Lieschke, the concept that locally secreted IL-12 by a genetically modified cells transfected with an IL-12 cDNA has the antitumor effect and inhibits cancer cell growth including skin cancer; and would be motivated to modify such a strategy by using different cells according to different clinical settings, such as using genetically engineered keratinocytes expressing exogeneous IL-12 in a human skin substitute for treating a skin wound after skin cancer, as such would benefit both wound healing and inhibiting any residual cancer cell growth.  With respect to Dr. Comer’s and Dr. Lokuta’s declarations and the grant Reviewers’ comments, once again, they are largely opinions or questions only, and provide no additional factual evidence supporting non-obviousness argument.  As to whether IL-12 can be secreted and diffuse across the dermal equivalent to the wound bed, such can be determined by routine experimentation prior to clinical application such as Nagai’s PHA-stimulated lymphoblast proliferation assay and preclinical animal models.  Mere opinion and skepticism in the absence of any evidence, Appellant's arguments are unpersuasive.  In contrast, Supp has demonstrated the success of cultured skin substitutes (CSS) containing keratinocytes genetically modified to express VEGF in enhancing vascularization and improved healing after grafting in an animal model.  Given that IL-12, like VEGF, also is a soluble cytokine, the person of ordinary skill in the art reasonably would have expected the same success for IL-12.  “Obviousness does not require absolute predictability of success” (MPEP 2143.02, I. and II.), such as proof of result or efficacy.   
On page 8 of the Brief, Appellant repeatedly argues that as detailed above, the cited art does not discuss, teach, or suggest the use of skin substitutes in the treatment of resected tumor wound beds; and, as noted by the grant Reviewer #2 in the Comer declaration, there was serious concern about whether skin substitutes would be appropriate in the setting of resected tumor wound beds; the concept of engineered therapeutic tissue constructs is exciting, however, there are many challenges in the use of such a construct, especially in disseminated cancers such as melanoma; the utility of this construct in treating skin cancer by transplantation after tumor resection is questioned; and based on lack of clinical utility for treating malignant disease and other issues with keratinocytes discussed above, one of skill in the art at the time of filing didn’t have motivation to use a skin substitute in the treatment of a resected tumor wound bed; and that Supp provides no guidance to select IL-12 as a cytokine to engineer into keratinocytes; Nagai and Lieschke can’t provide motivation for the use of a skin substitute that expresses IL-12 for the treatment of a resected tumor wound bed because (a) neither Nagai nor Lieschke mentions skin substitutes, and (b) neither Nagai nor Lieschke suggest IL-12 for treatment of a resected wound bed.
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons discussed above.  Once again, the arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Further, as discusses above, one of skill in the art would have been motivated to use a skin substitute in the treatment of a resected tumor wound bed for the benefits of both treating the surgical wound and for inhibiting growth of any residual cancer cells in view of what being demonstrated in the prior art by the cited references.  
On pages 9-10 of the Brief, Appellant argues that not only is there no such motivation in Supp to engineer the claimed skin substitute expressing exogenous IL-12, the state of the art at the time of filing linked increases in IL-12 within a graft to graft rejection, as explained by Dr. Allen Comer in the declaration: citing four references (Goriely et al.; Habiro et al.; Xie et al. (post filing); and Wang et al. (post filing)): “At the time we filed the present application, antithetical roles for IL-12 during engraftment of allogeneic tissue could be identified in the literature - for example, some data suggested that IL-12 may not be essential for graft rejection (Goriely); on the other hand, increasing expression of IL-12 within an allograft was linked to allograft rejection in other models (Habiro,  page 706); and research contemporaneous to ours demonstrated treatment with an IL-12p40 antibody prolonged the survival of cardiac allografts in mice (Xie and Wang). Given that treatment with an IL-12p40 antibody reduces IL-12 levels and promotes tolerance, it was both unpredictable and surprising that human skin substitutes engineered to secrete IL-12 were not rejected.”  Appellant further argues that since the presence of endogenous IL-12 was linked to graft rejection at the time of filing and researchers were reducing systemic IL-12 levels by administering an anti-IL-12 antibody in order to prolong allografts, there is no motivation for the skilled artisan to modify a prior art skin substitute, such as those in Table 1 of Supp, to express exogenous IL-12 for the purposes of healing a surgical wound; and Nagai and Lieschke do not remedy the deficiencies of Supp, as both teach intratumoral injection of IL-12, and are unrelated to the use of skin substitutes; and that only through impermissible hindsight would the Office be able to allege that the cited art provides motivation to modify the prior art skin substitutes of Supp to exogenously express IL-12 for the purposes of improving the performance of those skin substitutes in healing a resected tumor wound bed. 
Appellant's arguments have been fully considered but are not deemed persuasive for the following reasons: first and foremost, the arguments based on the four cited references are not so related to what being claimed: the use of a human skin substitute; not engraftment of native allogeneic tissue or organ (as argued); and all four references cited are studies of native allogeneic tissue or organ transplantation/rejection.  Native allograft is the transplantation of organ, tissue, or cells to a recipient from a genetically non-identical donor of the same species; and “allograft rejection” of such transplantation is the consequence of the recipient's alloimmune response to non-self antigens expressed by donor tissues.  A human skin substitute represents a distinct concept, and is starkly different from engraftment of native allogeneic tissue or organ; and allograft rejection is usually not an issue for skin substitute (as explained below).  Second, the present claims, with the exception of claim 7, encompass cellular-autologous skin substitutes (“self”); and Appellant's arguments based on the four cited references above with respect to allograft rejection do not apply here regardless of IL-12, because a patient would not reject his or her own skin or cells.  
As discussed above, Table 1 of Supp summarizes the three types of engineered human skin substitutes, including Acellular, Cellular-allogeneic, and Cellular-autologous; and “Cellular-allogeneic” will be the focus of the following discussion, because “Acellular” (no cells) is unrelated to the claimed invention; and “Cellular-autologous” does not have the rejection issue since the keratinocytes and fibroblasts used for culturing human skin substitutes are from the patient him- or herself (“autologous”).  
“Cellular-allogeneic” skin substitutes are made of cultured human neonatal foreskin fibroblasts and keratinocytes or neonatal foreskin fibroblasts.  Unlike native skin allograft directly from a donor or cadaver, such skin substitutes comprise relatively homogeneous cell population(s) and lack of certain cell types as compared to native human skin, such as endothelial and Langerhans cells that are professional antigen present cells and play a critical role in allograft rejection.  Additionally, unlike native skin allograft transplantation, a skin substitute is made by culturing skin cells in vitro first; during this process, the cultured human epidermal cells no longer synthesize/express HLA-DR antigen (class II MHC), which is typically involved in acute rejection.  As evidenced by Thivolet et al. (Arch Dermatol Res (1986) 278: 252-254), cultured human epidermal allografts are not rejected for a long period, and allogeneic keratinocytes of cultured epidermal sheets did not stimulate the lymphocytes of the patient (for allograft rejection); the initiation of the immune response to allograft requires that class II antigen-bearing cells be present as stimulator cells; in a skin allograft, Langerhans' and other DR-positive cells play a major role in immunorecognition and graft rejection, since they have a high density of D-DR antigens on the membrane; constrasting with epidermal cell suspensions obtained from normal skin, cultured epidermis contains only keratinocytes and no Langerhans' or dendritic cells, and no class II D-DR antigens could be found in such cultured human EAG (epidermal allografts); it is a unique model of an allograft made up only of class I antigenbearing cells and the lack of Langerhans' cells may explain the absence of rejection, in contrast with the rapid rejection after 7-10 days of normal skin allografts in nonimmunodepressed patients” (page 254, 1st column, 2nd paragraph).  Further, Gielen et al. (Dermatologica, 1987;175: 166-170) teaches that human keratinocytes may be grown in vitro into living epithelia devoid of Langerhans cells and MHC class II antigens; these epithelia have been shown to be usable as epidermal allografts in patients with dermal wounds, without any apparent sign of rejection in the 12-month follow-up study; the grafted keratinocytes are progressively replaced by recipient cells (abstract).  Furthermore, as evidenced by Falanga et al. (Arch Dermatol. 1998;134: 293-300) (cited by Supp), a clinical study to test the safety, efficacy, and immunological impact of a cultured allogeneic human skin equivalent (HSE) in the treatment of venous ulcers, wherein treatment with HSE healed venous ulcers more rapidly and in more patients than compression therapy alone; and there was no clinical or laboratory evidence of rejection or sensitization in response to HSE application; and wherein the HSE is Apligraf (explained in Supp, see above), an allogeneic cultured bilayer of human skin origin comprising the human keratinocytes and dermal fibroblasts derived from neonatal foreskin, and has been shown to promote the healing of acute surgical wounds (abstract, and page 295, 1st column, last 3 lines, and 2nd column, lines 1-5, for example).  In consistent with the teachings by others in the art, Falanga also teaches that “the HSE does not trigger an immunological response, since none of the HSE-treated patients were tissue matched or received immunosuppressive therapy. Perhaps the lack of immunological response is not surprising; the HSE used in this study does not contain professional antigen-presenting cells, which are necessary for activation of allogeneic T cells and tissue rejection; professional antigen-presenting cells of the skin include Langerhans cells, dermal dendritic cells, endothelial cells, and passenger leukocytes; and fibroblasts and keratinocytes are nonprofessional antigen-presenting cells and do not activate unprimed allogeneic T cells, because they do not express HLA class II and common costimulatory molecules” (page 299, 2nd column, lines 14-24).  Note, Apligraf is an FDA approved bilayered Bioengineered human Skin Substitute.  Therefore, it is clear that allograft rejection is not an issue for cultured human skin substitutes because, unlike native skin allografts, skin substitutes lack the intrinsic elements (such as Langerhans' and other DR-positive cells) that initiate the immune response of allograft rejection, i.e., even if IL-12 were involved in native skin allograft rejection (which is not the case, see below), it would not be able to stimulate the rejection in human skin substitutes because they lack intrinsic cells responsible for the rejection.  As such, the cited references directed to native allograft rejections are not so relevant to the skin substitute as claimed; and Appellant's arguments based on such references are unpersuasive.  
Note, the newly cited references are used to further explain the background of the art, and to address Appellant's arguments; and they are not for sustaining any new ground of rejection.
Furthermore, it is also noted that among the four references cited by Dr. Allen Comer in the declaration (Goriely et al.; Habiro et al.; Xie et al.; and Wang et al.), both Xie (2011) and Wang (2012) are post filling references (2 or 3 years after the effective filling date of the present application (2009)); and they are studies of heart allograft rejection in mice, and the antibody (to p40) used targets both IL-12 and IL-23.  As such, these two references are neither representative of the state of the prior art at the time the invention was filed, nor relevant to the claimed invention.  The Goriely reference (2008) teaches that in several skin or heart allograft models, IL-12p70 was found either to be dispensable or even to delay acute rejection (page 6, 2nd column, 3rd paragraph).  The Habiro reference (2005) teaches a study of skin allograft rejection, wherein B6 RAG1 KO (knock out) mice were transplanted with BALB/c-skin and adoptively transferred with syngeneic CD8+ T cells; and increasing expression of intragraft IL-12 and IL-15 was detected during acute rejection of freshly transplanted skin grafts (abstract).  However, it is unclear what biological or pathological significance of such a result is, as first of all, KO mice does not exist in nature; transferred CD8+ T cells makes it further away from being “natural”; and no IL-12 blockade or anti-IL-12 antibody was used in the study.  Therefore, such reference would not even support a role of IL-12 in a native skin allograft rejection, let alone human skin substitutes, which lack cells responsible for allograft rejection or causing the allograft rejectable.  No additional reference regarding IL-12 in skin allograft rejection has been identified, regardless publication date.  Therefore, contrary to Appellant’s argument that the presence of endogenous IL-12 was linked to graft rejection at the time of filing and researchers were reducing systemic IL-12 levels by administering an anti-IL-12 antibody in order to prolong allografts, neither said link nor administering an anti-IL-12 antibody had been shown in the art, then and now.  Most importantly, once again, Appellant’s arguments based on the four cited references are not so related to what being claimed: the use of a human skin substitute; not engraftment of native allogeneic tissue or organ.  Furthermore, in response to Appellant’s argument of impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, all teachings are from the cited prior art references, which are completely independent of the disclosure of the present application; and it is the combined teachings of the cited prior art references that render the claimed invention obvious.  
On pages 10-12 of the Brief, Appellant argues that Nagai transfected tumor cells with cDNA encoding IL-12 and then subcutaneously injected the transfected tumor cells into mice, which secreted IL-12 as the tumor cells replicated, thus, the tumor cells in Nagai were inhibiting their own growth by expressing and secreting IL-12 from within the tumor, this is distinct from the presently claimed method, in which IL-12 is secreted by the epidermal cells of a skin substitute, which are separated from any underlying tumor cells by the dermal layer of the skin substitute; that Lieschke also demonstrated in vivo antitumor activity by intratumoral expression of IL-12; thus, a skilled artisan would not consider the teachings of the cited art as creating a reasonable expectation of success for a completely different method of IL-12 delivery; that as detailed in the Lokuta Declaration: “When applied to a wound, the cells expressing IL-12 are therefore separated from the wound bed by the dermal equivalent and the IL-12 must be secreted and then diffuse across the dermal equivalent to the wound bed. This is a complex mechanism for delivery of IL-12, to the desired site for activity and is one of the main reasons why there is no reasonable expectation of success when combining Nagai and Lieschke with Supp. There is no way for a person of skill in the art to predict IL-12 could be successfully delivered in the claimed format to provide an antitumor response”; that the Lokuta Declaration provides journal articles showing that, at the time of filing, efficacy and safety were known to vary given the route of administration (e.g., systemic, intraperitoneal, and intratumoral), and “[T]hese data suggest that the route of administration of IL-12 is important; and that the Office has not provided any support for the position that intratumor delivery, as described in Nagai and Lieschke, is similar or equivalent to IL-12 produced by the keratinocytes of a skin substitute.
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons above.  Once again, from the teachings and demonstrations of Nagai and Lieschke, one skilled in the art would understand that locally secreted IL-12 by a genetically modified cells transfected with an IL-12 cDNA has the antitumor effect and inhibits cancer cell growth including skin cancer; and would be motivated to modify such a strategy by using different cells according to different clinical settings, such as using genetically engineered keratinocytes expressing exogeneous IL-12 in a human skin substitute for treating a skin wound after skin cancer, as such would benefit both wound healing and inhibiting any residual cancer cell growth. The Lokuta Declaration merely suggests the mechanism for delivery of IL-12 is complex and raises skepticism without any factual evidence; and provide no logic as to why the IL-12, a soluble cytokine, secreted by the keratinocytes expressing exogeneous IL-12 in a human skin substitute would not diffse to the wound bed while attached to or sitting right above the wound bed, stratified or not; and why other routes of administration such as systemic and intraperitoneal are relevant here.  It is also unclear as to what support Appellant needs for the position that intratumor delivery is similar or equivalent to IL-12 produced by the keratinocytes of a skin substitute as the simple fact is that both are local delivery of IL-12 by cells secreting IL-12.  Further, contrary to Appellant's argument, once again, Supp provides the direct demonstration of success of cultured skin substitutes (CSS) containing keratinocytes genetically modified to express VEGF in enhancing vascularization and improved healing after grafting in an animal model.  Given that IL-12, like VEGF, also is a soluble cytokine, the person of ordinary skill in the art reasonably would have expected the same success for IL-12.  In the presence of such demonstration in the art, and the absence of any evidence to the contrary, Appellant's skeptical arguments are unpersuasive.    
On pages 12-14 of the Brief, Appellant argues again that the Comer Declaration included comments excerpted from the two grant reviewers, which are skeptical that the human skin substitute would survive at the site of resection, and skeptical of local administration of IL-12 at the site of resection as a therapeutic goal; and the grant reviewers believed that there were major challenges that are unique to the method of IL-12 delivery recited in the instant claims despite extensive knowledge in the art regarding local administration of IL-12 in the context of anti-tumor immunity; and found the claimed method to be a novel and highly innovative approach despite extensive knowledge in the art regarding IL-12 in the context of anti-tumor immunity, and did not believe it was predicable that IL-12 secretion would be observed in an engrafted human skin substitute.   
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons above.  Once again, the grant reviewers’ opinions and skepticism are based on the standards for research funding, which are completely different from that for patentability; and such opinions and skepticism are without additional factual support, therefore, carry no significant weight in overcoming the rejections, especially in view of what had been demonstrated in the art at the time the invention was filed.  Arguments of counsel cannot take the place of factually supported objective evidence.  
On pages 14-16 of the Brief, Appellant argues that as explained in the Lokuta Declaration (pages 3-4), systemic IL-12 therapy was known in the art to result in broad toxic effects, even intraperitoneal or intratumoral injection of rhIL-12 or a plasmid encoding rhIL-12 was known to be associated with toxicity, thus, “it would have been reasonable for a person of ordinary skill in the art to assume that secretion of IL-12 from a skin equivalent could result in toxicity”; that if one of skill in the art reasonably believed that IL-12 produced via a skin substitute could result in toxicity, there would be no motivation to create such a skin substitute; and that the Office makes the strange assertion that such toxicity “can be much better controlled by optimizing the amount of local delivery”, as applying a skin substitute to a wound bed is not the same as measuring out a specific amount of IL-12 to deliver to a patient; and the Office acknowledges that there are “no skin substitutes used for the local delivery of bioactive IL-12, but then implies that construction and modulation of such a skin substitute to avoid toxicity is simply ‘optimization’, and applicants can only wish science was as easy to accomplish as the Office asserts.  Appellant further argues that the Examiner states that that “it is noted that the grant application granted based on the expert's opinions, which also indicates an expectation of success from the experts”; however, such does not mean that there is an expectation of success or that the given results are a foregone conclusion; if this was the case, there would be no reason for any scientist to actually run experiments - they would simply “know” their results because their grant was funded; that grants are often scored, and then funded in the order of their score, meaning that what gets funded in a given grant round depends on the number of grants submitted, the range of scores of the grants, the amount of available money, etc., and the granting of an award does not, in any way, equate to an expectation of success; and that the combination of the claimed specific skin substitute, with the expression of IL-12, for the specific use was unknown and the results were unexpected, thus, the state of the art and the opinion of several skilled artisans at the time of the filing clearly rebut the Office’s alleged prima facie case of obviousness, and a skilled artisan would have no motivation or reasonable expectation of success in arriving at the claims based on the specific teaching of Nagai and Lieschke.    
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons above and the following: first, Appellant's arguments clearly indicate the misunderstanding of science and the requirements for obviousness rejection.  While once a skin substitute expressing IL-12 is applied to a patient’s wound bed, the amount of IL-12 is out of one’s control.  However, a desirable or optimal amount (not causing systemic toxicity, for example) can be determined and quantified in vitro by routine experimentation.  For example, as taught in detail by Nagai, once cells are transfected with IL-12 gene (NIKS cells, for example), they are screened for IL-12 expression and activity by measuring the proliferation of PHA-stimulated lymphoblasts and by IL-12 ELISA assay, which result in the IL-12-producing clones expressing different levels of IL-12 level; and then one may select the NIKS cell clones (for example) expressing a desirable level of IL-12 or expressing different levels of IL-12 for making cultured skin substitutes for therapeutic application.  Such is well within a skilled artisan’s purview, especially in view of what had been demonstrated in the art at the time the invention was filed.  Nagai’s assay methods are also used in the present application.  Further, with respect to Appellant's argument regarding grant and whether any scientist needs to actually run experiments, it is unclear what point Appellant is trying to make, as obviousness rejection under patent law does not require any experimental results or efficacy, i.e., obviousness does not require absolute predictability of success, but reasonable expectation of success.  Furthermore, Appellant's argument regarding grant further indicates that the grant reviewers evaluations are based on different standards, which are for granting research funding.  
On pages 16-17 of the Brief, Appellant argues that Supp cites to two references that detail the expression of VEGF in keratinocytes of a skin substitute, and the Office concludes that “the success of the skin substitutes genetically modified to overexpress cytokine VEGF provides strong evidence for a reasonable expectation of success for the skin substitutes genetically modified to express cytokine IL-12”, which is incorrect as the action of VEGF was within the skin substitute itself; that the presently claimed methodology requires the IL-12 produced by the skin substitute to leave the skin substitute, and diffuse through the dermal layer, which is not the same mechanism of action as the ‘successful’ use of VEGF, and the two cannot be compared.  
Appellant's arguments have been fully considered but are not deemed persuasive because, once again, such does not have scientific basis.  VEGF, like IL-12, is a soluble cytokine, i.e., capable of diffusing; and acts via binding to its receptor on cell surface.  In the case of wound healing, VEGF (vascular endothelial growth factor) is a potent angiogenic factor, targets vascular endothelial cells and stimulates angiogenesis, hence promoting wound healing.  Contrary to Appellant's argument that the action of VEGF was within the skin substitute itself, the skin substitute does not comprise the target cells for VEGF, i.e., keratinocytes do not express VEGF receptor.  Therefore, it is impossible that the action of VEGF was within the skin substitute itself; and it has to diffuse elsewhere and acts on its target cells expressing VEGF receptor.  Note, said dermal layer is made of stratified keratinocytes. 
On pages 17-18 of the Brief, Appellant argues that the Office cites to Daud et al for the assertions that “local delivery of IL-12 through skin cells” is Known (although no rejection in light of Daud was made), which is not correct as Daud delivers a plasmid encoding IL-12 via in vivo electroporation of tumors, and this is another example (along with Nagai and Lieschke) of intratumor delivery of IL-12 (requires the presence of the tumor), not production of IL-12 from an engineered skin substitute placed over the top of a wound bed that results from tumor resection, wherein IL-12 is produced from keratinocytes that are separated from a wound bed by a dermal layer; thus, there can be no direct comparison between Daud and the presently claimed methods.  Appellant further argues that Dr. Lokuta notes that “Surprisingly, skin substitutes expressing IL-12 stimulate sufficient IFN- expression for local tumor mitigation, with a minimal increase in systemic serum concentration. This is a surprising result and could not have been predicted based on the prior art references cited by the Examiner”; that the Office discounts this further evidence by claiming that Daud already discloses IFN- production after IL-12 delivery, but, as detailed above, Daud discloses intratumor delivery of IL-12, and the diffusion of IL-12 through the dermal layer and into the wound, and the subsequent toxicity of IL-12 or induction of IFN- is not predictable based on intratumor administration of IL-12; that the Office further questions the previous argument “a manner that both retained antitumor activity and was non-toxic”, and continues that the argument is outside of what is being claimed as there is no dose control or specific dosage claimed, which Appellant disagrees, as the claims require “treating a wound bed,” and thus, to be effective for treatment, the delivery of IL-12 needs to have antitumor activity and be non-toxic.  
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons above, as some are repetitive (such as Daud along with Nagai and Lieschke).  Once again, the instant rejections are obviousness rejections, not anticipation.  Further, it is unclear what is so “surprising”, i.e., compare to what?  IL-12 stimulates IFN- production is notoriously known fact, and such mechanism of action is neither surprising nor relevant here because the anti-cancer effect of local IL-12 had been repeatedly demonstrated.  With respect to Appellant's previous argument “a manner that both retained antitumor activity and was non-toxic”, it is confusing and unclear what point Appellant is trying to make.  
On pages 18-19 of the Brief, Appellant summarizes that the Appellant has submitted extensive and credible evidence of non-obviousness and unexpected results, including the previously submitted expert declarations of Dr. Allen R. Comer and Dr. Mary Lokuta; that thus far, the Office has failed to give proper deference to the expert declarations of record; and reiterates the above arguments: the cited art teaches neither the presently claimed structural limitations of the skin substitute, nor the presently claimed method of use; one of skill in the art would have no motivation, based on the cited art, to develop a skin substitute to treat a wound bed resulting from removal of a skin cancer as claimed; due to the unpredictability of the biological and chemical arts, the Appellant undertook considerable experimentation to develop the claimed skin substitute (Examples 2-8); the claimed method is surprisingly non-toxic, based on serum IFN- levels, as compared to prior art methods; the Comer Declaration shows skilled artisans in the field harbored significant skepticism the claimed method would be successful; and both Dr. Comer and Dr. Lokuta are experts in their field, have extensive first-hand knowledge and experience as to the state of the art prior to the filing of the present application, therefore, their statements regarding the surprising and unexpected results should not be dismissed and should be given full consideration.
Once again, Appellant's arguments have been fully considered but are not deemed persuasive for the reasons discussed in detail above.  Note, both declarations of Dr. Comer and Dr. Lokuta are given full consideration, and they are not persuasive for the reasons above, but they are not dismissed.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DONG JIANG/
Primary Examiner, Art Unit 1646

Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/VANESSA L. FORD/ Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.